Citation Nr: 0336280	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  99-11 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative residuals 
of prostate cancer as a result of exposure to ionizing 
radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in New Orleans, Louisiana.  The veteran voiced 
disagreement and perfected his appeal.  In July 2001, the 
Board issued a decision in this matter.  The veteran appealed 
the Board decision, and, in January 2003, the Secretary of 
Veterans Affairs submitted a Joint Motion to Remand and Stay 
Proceedings (joint motion).  The United States Court of 
Appeals for Veterans Claims (Court) granted the joint motion 
that same month, and, therefore, the July 2001 Board decision 
is vacated.

A hearing was held before a hearing officer at the RO in June 
1999.  The veteran was also afforded a hearing before a 
Veterans Law Judge (VLJ), formerly known as a Member of the 
Board, in May 2001.  Transcripts of the hearings are of 
record.  The veteran, via his representative, was informed by 
letter in October 2003 that the VLJ who had conducted his May 
2001 hearing was no longer employed by the Board and informed 
him of his right to another hearing.  The veteran did not 
respond to the October 2003 letter and therefore it is 
assumed that he does not want an additional hearing.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is asserting entitlement to service connection 
for postoperative residuals of prostate cancer as a result of 
ionizing radiation.  See 38 C.F.R. § 3.311 (2003). 

In June 1998, the Defense Threat Reduction Agency (DTRA), 
formerly known as the Defense Special Weapons Agency, 
confirmed that the veteran was a participant at Operation 
TEAPOT 1955, a series of 14 nuclear tests and one non-nuclear 
detonation conducted at the Nevada Test Site (NTS) from 
February 18, 1955, to May 15, 1955.  The summary indicates 
that the veteran was exposed to the following dose of 
ionizing radiation during his military service: external 
neutron 
- 0.029 rem; external total neutron plus gamma - 0.2 rem with 
upper bound of 0.3 rem; internal total committed dose 
equivalent to kidneys or prostate - 0.0 rem (less than 0.01 
rem).  The veteran was 23 years old when exposed to ionizing 
radiation at NTS.  He developed prostate cancer 39 years 
later.

Applying this data with other evidence of record, the Under 
Secretary for Health (USH) opined in December 1998 that it is 
unlikely the veteran's prostate cancer could be attributed to 
exposure to ionizing radiation in service.  Relying on this 
opinion, and following review of the evidence in its 
entirety, the Under Secretary for Benefits (USB) opined that 
there is no reasonable possibility that the veteran's 
disability was the result of such exposure.

On May 8, 2003, the National Research Council ("NRC"), at 
the request of Congress, released a report titled "A Review 
of the Dose Reconstruction Program of the Defense Threat 
Reduction Agency".  The report concluded that the 
methodology used by the DTRA for estimating radiation doses 
resulted in average doses that were generally valid, although 
the upper bound values in certain cases had questionable 
validity.  The affected cases involve veterans who were 
confirmed or assumed participants in U.S. atmospheric nuclear 
testing and in the post-war occupation of Hiroshima and 
Nagasaki.  Thereafter, DTRA devised new methods for 
reconstructing dose estimates.  Under these circumstances, 
the Board believes that a reconstructed dose estimate should 
be obtained from DTRA.

Additionally, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the instant case, 
the veteran has not been so notified.  Accordingly, a remand 
is necessary in the instant case for compliance with the 
provisions of the VCAA.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  Obtain a revised dose assessment from 
the DTRA.  This assessment should be 
prepared under the DTRA's revised 
methodology, which was put into effect 
after May 8, 2003.  

3.  After completing the above-mentioned 
development, the case should be referred 
to the USB for an advisory opinion 
consistent with the requirements of 38 
C.F.R. § 3.311 (2003).  If the USB is 
unable to conclude that it was at least 
as likely as not, or that there is no 
reasonable possibility, that the 
veteran's prostate cancer was secondary 
to radiation exposure, the case should 
then be referred by the USB to an outside 
consultant for further development 
consistent with 38 C.F.R. § 3.311 (2003).

4.  The RO should then readjudicate the 
veteran's service connection claim in 
light of the actions taken and all 
evidence received since the September 
1999 Supplemental Statement of the Case 
(SSOC).  If the claim remains denied, the 
RO should issue a SSOC to the veteran and 
his representative before the case is 
returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits since 
September 1999, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

